Filed 10/30/18                                         Case 15-11835                                              Doc 727


       1    PHILLIP GILLET, JR.
                ATTORNEY AT LAW
       2   1705 27TH STREET
       3   BAKERSFIELD, CALIFORNIA 93301-2807
           (661) 323-3200 ● FACSIMILE (661) 323-3078
       4   Phillip W. Gillet, Jr., State Bar No. 214914

       5   Attorney for Debtor(s)

       6                            UNITED STATES BANKRUPTCY COURT




                                                                                                                   1705 27TH STREET • BAKERSFIELD, CA 93301-2807 • (661) 323-3200 • FACSIMILE (661) 323-3078 • www.bakersfieldlaw.org
       7              EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
       8 In re:
         JAMES FLOYD CANNON                                       Case No.: 15-11835-A-7
       9 JAIME DARLENE CANNON
                                                                  Chapter 7
      10
           Address: 1134 W. Galloway Avenue                       Docket Control No(s).: PWG-1
      11            Weiser, ID 83672

      12
           Social Security No(s)./TIP No(s).




                                                                                                                                                                                                                                                          PHILLIP GILLET, JR.
      13            xxx-xx-5710




                                                                                                                                                                                                                                        ATTORNEY AT LAW
           Tax ID / EIN: XX-XXXXXXX
      14

      15                  Debtor(s).

      16        EX PARTE SUBSTITUTION OF ATTORNEY AND ORDER UNDER UNITED STATES
      17          DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA L.R. 83-183 MADE
                                    APPLICABLE BY LBR 1001-1(c).
      18

      19   1.      Former Attorney: I wish to relieve myself as my attorney of record for this bankruptcy case.

      20   2.      New Attorney: I wish to substitute PHILLIP W. GILLET, JR. as my attorney of record in

      21   this bankruptcy case.

      22   3.      All future service should be made on both the debtor(s) and the debtor’s(s’)new counsel.

      23   I consent to this substitution.

      24
           ___________________________________ ________________________________________
      25   DEBTOR, JAMES FLOYD CANNON          JOINT DEBTOR, JAIME DARLENE CANNON
           Date:______________________________ Date:____________________________________
      26

      27
           I agree to this substitution of attorney.      _______________________________________
      28   Date: ________________________                 RONALD W. MAKAREM, FORMER ATTORNEY



                                                             1
                                                SUBSTITUTION OF ATTORNEY
Filed 10/30/18                                       Case 15-11835                                       Doc 727


       1

       2

       3

       4   I accept this substitution of attorney.             _____________________________________

       5   Date: Thursday, October 25, 2018                    New Attorney, PHILLIP W. GILLET, JR.

       6




                                                                                                             1705 27TH STREET • BAKERSFIELD, CA 93301-2807 • (661) 323-3200 • FACSIMILE (661) 323-3078 • www.bakersfieldlaw.org
           Finding good cause, IT IS SO ORDERED.
       7

       8   Date:___/___, 200__                                 _______________________________________
                                                               Judge of the United States Bankruptcy Court
       9

      10

      11

      12




                                                                                                                                                                                                                                                    PHILLIP GILLET, JR.
      13




                                                                                                                                                                                                                                  ATTORNEY AT LAW
      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28



                                                           2
                                                SUBSTITUTION OF ATTORNEY
